The Judges were all clearly of opinion, that the bond in its present form was originally void as to her, and consequently all the proceedings upon it were void also. That a feme covert may be made a sole trader under the act of assembly, and even in some cases by the common law, but then that must always be set forth in the original contract. *114and specially shewn in the legal proceedings, and alleged on record, as it is a deviation from the general law of the land. In the present case there is no such allegation ; consequently all the proceedings upon the face of them are absolutely void as against her, but are good and valid against the husband.
She was, therefore, discharged.
Present, Bukke, Gmmke, and Bay.